Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claim(s) 1-2, 4-6 and 21-48   is/are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim(s) 1-2,4-6 and 21-48 has/have been allowed because the prior art does not anticipate under 35 U.S.C § 101(a)(1) and/or 102(a)(2)  or make obvious under 35 U.S.C § 103 the invention of a method of multi-material stereolithographic three dimensional printing comprising:
wherein, in (c), the optical exposure window is substantially free of a material different than the first material,
and wherein, in (e), the optical exposure window is substantially free of a material different than the second material
 The closest prior art of record are as follows:
KRITCHMAN (US-20090304952-A1) teaches the platform, the portion, the optical exposure, the first material, the first material layer, the first material, the build head, the second material layer, the second material, the photosensitive material, the curing, the light, the cleaning operation, or the separation operation(Figure(s) 2E and Paragraph(s) abstract, Paragraph(s) 0005,); however, KRITCHMAN
SPERRY (US-20140084517-A1) teaches features the platform, the portion, the optical exposure, the first material, the first material layer, the first material, the build head, the photosensitive material, the curing, the light, the cleaning operation, the separation operation, the surface, the blade (Figure(s) 5E and Paragraph(s) abstract, 0005, 0006); however, SPERRY fails to anticipate or show as obvious in combination or alone the feature of the sponge, the brush, the solvent spray, the cleaning device, the second material layer, or the second material  as well as the limitations: “the optical exposure window is substantially free of a material different than the first material” and “the optical exposure window is substantially free of a material different than the second material”.
TIECHER (US-20140265032-A1) teaches features the platform, the portion, the optical exposure, the first material, the first material layer, the first material, the build head, the second material layer, the second material, the photosensitive material, the curing, the light,  cleaning operation, the separation operation, the surface, the blade, the solvent spray, the cleaning device (Figure(s) 9 and Paragraph(s) 0046-0048, 0052, 0015-0022, 0070); however, TIECHER fails to anticipate or show as obvious in combination or alone the feature of the sponge, the brush, the second material being deposited through the first material dispenser, and mechanically cleaning the build head or the cleaning device as well as the limitations: “the optical exposure window is substantially free of a material different than the first material” and “the optical exposure window is substantially free of a material different than the second material”.
LIN (US-20180333912-A1) teaches the platform, the portion, the optical exposure, the first material, the first material layer, the first material, the build head, the second material layer, the second material, the photosensitive material, the curing, the light, the cleaning operation, the separation operation, and the deposition head being moved to a cleaning zone (Figure(s) 7A-7C and Paragraph(s) abstract, 0016, 0153 ); however, LIN fails to anticipate or show as obvious in combination or alone the feature of the cleaning operation, the surface, the blade, the sponge, the brush, the solvent spray, or the cleaning device as well as the limitations: “the optical exposure window is substantially free of a material different than the first material” and “the optical exposure window is substantially free of a material different than the second material”.
THOMPSON (US-20190126533-A1) teaches the platform, the portion, the optical exposure, the first material, the first material layer, the first material, the build head, the second material layer, the second material, the photosensitive material, the curing, the light,  cleaning operation, the separation operation, the surface, the blade, the sponge, the brush, the solvent, the cleaning device (Figure(s) 8, 9 and Paragraph(s) abstract, 0062, 0033 ); however, THOMPSON fails to anticipate or show as obvious in combination or alone these features because THOMPSON was not effectively filed prior to the immediate application or teach the limitations: “the optical exposure window is substantially free of a material different than the first material” and “the optical exposure window is substantially free of a material different than the second material”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret B. Hayes whose telephone number is (571) 272-4666.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:30 PM EST. If you are leaving a voicemail, please leave your name, application number, call-back number, and a brief detailed description of the matter at hand.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If requesting an interview, please provide your name, application number, call-back number, and availability. Additionally, please provide an agenda of proposed amendments and arguments to the examiner no less than 24 hours prior to the scheduled interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARGARET B HAYES/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743